Citation Nr: 0108641	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  The appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 1999, and a statement of the case was issued in 
August 1999.  The appellant's substantive appeal was received 
in February 2000.  The appellant is unrepresented in this 
matter.

The appellant submitted documentation that was received at 
the Board in January 2000.  However, the documents did not 
contain evidence pertinent to the issue on appeal (i.e., they 
did not necessitate the issuance of a supplemental statement 
of the case) and were subsequently transferred to the RO in 
February 2000.


FINDINGS OF FACT

1.  The veteran was awarded a total and permanent disability 
evaluation, and basic eligibility for Chapter 35 benefits was 
established with an effective date of May 24, 1995.

2.  The appellant was born on June [redacted], 1967.

3.  The appellant's claim for educational assistance benefits 
was received at the RO on April 11, 1999.



CONCLUSION OF LAW

The appellant is not entitled to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. §§ 3501, 3512 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in effect, that he should be granted 
eligibility for Dependents' Educational Assistance under 
Chapter 35 due to the extreme nature of his father's service-
connected disability and because he was unaware of the 
applicable age limitations.

At the outset the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes all 
pertinent documentation of the determinative factors involved 
in the veteran's claim.  Specifically, there is no dispute as 
to the appellant's date of birth or the effective date of the 
veteran's permanent and total disability rating.  No 
additional pertinent evidence has been identified by the 
appellant, and the Board therefore finds that the record as 
it stands is complete and adequate for appellate review.  

Further, the appellant been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to Chapter 35 benefits.  The Board concludes 
that the discussions in the RO's June 1999 determination and 
the August 1999 statement of the case have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of he result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

The appellant, who was born on June [redacted], 1967, is the son of 
the veteran.  The evidence reflects that the veteran was 
found to be permanently and totally disabled due to service-
connected disabilities, effective May 24, 1995.  The 
appellant's claim for educational assistance benefits was 
received at the RO on April 11, 1999, with an expected 
enrollment date of May 1999.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a child of a veteran who 
has a total and permanent disability rating from a service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii).  38 
C.F.R. § 21.3021.  Ordinarily, a child's period of 
eligibility for educational assistance under Chapter 35 ends 
on his 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. 
§ 21.3041(c).  Under certain circumstances, the ending date 
may be modified to beyond the child's 26th birthday.  
38 C.F.R. § 21.3041(d).  For example, the law provides that a 
modification or extension of the eligibility period may be 
granted if the effective date of the veteran's permanent and 
total disability rating occurs after the child has reached 18 
but before he has reached 26.  However, such provisions do 
not apply in this case, as the effective date of the 
veteran's permanent and total disability rating, May 24, 
1995, occurred after the appellant's 26th birthday.

The Board observes that even had the appellant's 
circumstances in this case called for modification of the 
ending date beyond the age of 26 years (which it does not), 
applicable regulations provide that no person is eligible for 
educational assistance beyond his or her 31st birthday 
(except if necessary to complete the quarter or semester 
already in session, which is not at issue in this case).  38 
C.F.R. §§ 21.3040(d), 21.3041(e)(2).  In this regard, the 
Board notes that the evidence shows that the appellant filed 
his claim for Chapter 35 benefits in April 1999, or after his 
31st birthday.

The Board also notes that if a child is in a program of 
education, but is prevented from continuing the program due 
to his own disability, the period of eligibility may be 
extended.  38 U.S.C.A. § 3512(c).  In this case, the evidence 
does no show, nor has the appellant contended, that a program 
of education was suspended due to conditions beyond his 
control.

The Board has reviewed the various contentions with 
supporting research documents offered by the appellant 
regarding the affect that the veteran's disability has had on 
his childhood, and the Board has no reason to doubt the 
appellant's assertions in that regard.  However, while 
sympathetic to the arguments advanced by the appellant in 
this case, the Board is bound by the law as passed by the 
Congress and implementing regulations.  Applicable laws and 
regulations simply do not create any exception which can be 
applied to the facts of this case.  The Board is compelled to 
conclude that there is simply no legal basis to find the 
appellant eligible for educational assistance benefits under 
Chapter 35.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

